Citation Nr: 1201121	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  06-35 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1. Entitlement to service connection for a lumbar spine disability.

2. Entitlement to an initial evaluation in excess of 10 percent for residuals of a right knee injury with mild degenerative changes and chondromalacia of the patella.


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel








INTRODUCTION

The Veteran had active military service from January 1999 to May 1999 and from February 2003 to June 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This case was brought before the Board in September 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  The case is once again before the Board for appellate consideration of the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the INTRODUCTION above, the Veterans claims were previously remanded in September 2010.  Specifically, the Board determined the Veteran should be afforded VA examinations in conjunction with the disabilities on appeal, his claims readjudicated, and, if the benefits sought on appeal are denied, the Veteran provided a supplemental statement of the case (SSOC).

Following the readjudication of the instant claims, the Veteran was sent an SSOC in September 2011, which was returned by the Postal Service with a notation that no forwarding address was available.  However, the Board notes an October 2011 rating decision, which awarded service connection for posttraumatic stress disorder (PTSD), and a December 2011 notice provided by the Board, were sent to a different address.  Neither of these documents were returned by the Postal Service.  As these documents not returned to the AOJ or the Board, it appears this address is the appellant's correct address.  See generally Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).

While the AOJ attempted to send an SSOC to the appellant's address of record, which was subsequently returned by the Postal Service, no attempt was made to send this notice to the address utilized by the AOJ in October 2011 and the Board in December 2011.  As this appears to be the appellant's correct address, another remand, with unfortunate delay, is required to provide the appellant with an opportunity to respond to the SSOC.  See generally Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.)

In addition, the Board notes there is a discrepancy as to whether the Veteran currently suffers from a lumbar spine disability.  In this regard, a June 2005 VA examination report includes a hand-written diagnosis of degenerative disc disease of the lumbar spine.  However, the basis of this diagnosis is not clear.  A November 2010 VA examination concluded the Veteran does not suffer from a chronic lumbar spine disability, based in part on normal radiological testing.  Given this discrepancy in the record, on remand, a medical opinion should be obtained to determine if the Veteran has suffered a lumbar spine disability at any point during the appeal period and, if so, whether such disability is etiologically related to his active service.  See generally McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim).

Accordingly, the case is REMANDED for the following action:

1. Furnish the appellant a copy of the September 2011 supplemental statement of the case to the address utilized by the AOJ in an October 2011 rating decision, and the Board in December 2011 correspondence.  

2. Forward the claims file to a qualified VA examiner for a clarifying opinion regarding the nature of any chronic lumbar spine disability.  The examiner is requested to review all pertinent records associated with the claims file, including a copy of this REMAND.  After reviewing the record, the examiner should offer an opinion addressing the following:

a. whether it is at least as likely as not (i.e., probability of at least 50 percent) that the Veteran has suffered from a lumbar spine disability at any point during the appeal period.  If a negative opinion is offered, the examiner is requested to provide a detailed explanation, including a discussion of the hand-written diagnosis of degenerative disc disease contained in the June 2005 examination report.

b. If the answer to (a) is yes, is it at least as likely as not (i.e., probability of at least 50 percent) that any such lumbar spine disability is etiologically related to the Veteran's active service.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative, if any, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


